

SEPARATION AND CONSULTING AGREEMENT


This Separation and Consulting Agreement (the “Agreement”) is by and between
Larry D. De Shon (the “Executive”) and Avis Budget Group, Inc., a Delaware
Corporation (the “Company”).
WHEREAS, the Executive and the Company are party to that certain Employment
Agreement dated as of September 15, 2015 (the “Employment Agreement”);
WHEREAS, the Executive will separate from his position as Chief Executive
Officer, President and Chief Operating Officer of the Company effective as of
the Transition Date and as an employee of the Company effective as of the
Separation Date (each, as defined below); and
WHEREAS, the Company desires to retain the Executive as a consultant from the
Separation Date through the end of the Consulting Period (as defined below);
NOW, THEREFORE, for the promises and covenants set forth herein and for such
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Executive and the Company enter into this Agreement on the
following terms and conditions:
1.Transition; Separation. The Executive will continue to be employed as the
Chief Executive Officer, President and Chief Operating Officer of the Company
from the date of this Agreement through the earlier of (i) December 31, 2019 and
(ii) the date on which the Company has hired a new Chief Executive Officer (such
earlier date, the “Transition Date”). To the extent that the Transition Date
occurs prior to December 31, 2019, following the Transition Date, the Executive
will continue to be employed by the Company as a full-time employee of the
Company, and a Senior Advisor to the Chief Executive Officer through December
31, 2019 (unless earlier terminated by the Company for “Cause” (as defined in
the Employment Agreement) or by the Executive) (the date of the Executive’s
actual termination of employment with the Company, the “Separation Date”). For
the avoidance of doubt, prior to the Separation Date, the Executive’s employment
with the Company will continue to be governed in all respects with the terms and
conditions set forth in the Employment Agreement, provided that, (i) the change
in the Executive’s duties and responsibilities from the Transition Date through
the Separation Date shall in no event constitute a “Constructive Discharge” for
purposes of the Employment Agreement or any other agreement or arrangement by
and between the Executive and the Company or any of its affiliates, and (ii) in
the event of the Executive’s death or Disability (as defined in the Employment
Agreement) prior to the Separation Date, and provided the Second Release
Effective Date occurs, the Executive (or his estate or spouse (for Section
3(b))) shall be entitled to the payments and benefits set forth in Sections
2(b), 3(a), 3(b), 3(c), 3(d) and 4 of this Agreement in addition to (and not in
lieu of) the payments and benefits otherwise provided to the Executive (or his
estate) under Section VI of the Employment Agreement (including equity vesting
and pro rata bonus). Effective as of the Transition Date (unless otherwise
mutually agreed by the parties to reflect the economic intent of this
Agreement), the Executive will resign (and will be deemed to have resigned
without any further


1

--------------------------------------------------------------------------------




action by the Executive) from his position as the Chief Executive Officer,
President and Chief Operating Officer of the Company, and, except as expressly
provided in this Section 1, from all of the Executive’s positions with the
Company and its affiliates (and as a fiduciary of any benefit plan of the
Company and its affiliates), including, without limitation, as a member of the
Board of Directors of the Company (the “Board”). Effective as of the Separation
Date, (i) the Executive’s employment with the Company will terminate, and (ii)
the Executive will commence his service as a consultant to the Company pursuant
to the terms of Section 4 of this Agreement. The Executive shall execute such
additional documents as requested by the Company to evidence the foregoing
resignations.
2.    Accrued Obligations; Survival of Rights and Obligations.
(a)    Accrued Obligations. Within ten (10) business days following the
Separation Date (or such earlier time as may be required by applicable law), the
Company shall pay the Executive any base salary earned but unpaid through the
Separation Date and any unused vacation days plus any unreimbursed business
expenses entitled to reimbursement, all in accordance with the Company’s
policies. The Executive shall also receive his vested and accrued benefits
pursuant to the terms of any applicable Company employee benefit plans.
(b)    Severance. Provided that the Second Release Effective Date occurs, and
subject to the Executive’s compliance with the terms and conditions of this
Agreement, the Company agrees to pay to Executive, on the sixty-first (61st) day
following the Separation Date, a lump-sum amount equal to $7,500,000. Payment
will be made by direct deposit into the same bank account that the Executive’s
salary has been paid into while he was employed with the Company.
(c)    Pro-Rata Bonus. If the Executive does not remain employed through
December 31, 2019 (other than as a result of a termination for “Constructive
Discharge” (as defined in the Employment Agreement and as modified herein)),
provided that the Second Release Effective Date occurs, and subject to the
Executive’s compliance with the terms and conditions of this Agreement, the
Company agrees to pay the Executive a pro-rata portion of the Executive’s annual
bonus for the 2019 fiscal year based on actual results for such year (determined
by multiplying the amount of such bonus which would be due for the full fiscal
year by a fraction, the numerator of which is the number of days during the 2019
fiscal year through the Separation Date and the denominator of which is 365),
and payable at the same time bonuses for the 2019 fiscal year are paid to other
senior executives of the Company. For the avoidance of doubt, if the Executive
remains employed through December 31, 2019 (or terminates employment for
Constructive Discharge (as defined in the Employment Agreement and as modified
herein)), the Company shall pay the Executive his annual bonus for the 2019
fiscal year based on actual results for such year, and payable at the same time
bonuses for the 2019 fiscal year are paid to other senior executives of the
Company. Individual performance goals applicable to the Executive’s annual bonus
for the 2019 fiscal


2

--------------------------------------------------------------------------------




year shall be treated as achieved at not less than target, and all other
performance goals applicable to such annual bonus shall be adjusted in the same
manner as such goals are adjusted for other Company senior executives in the
event of any events resulting in adjustments to such performance goals.
(d)    Equity Incentive Awards. Provided that the Second Release Effective Date
occurs, and subject to the Executive’s compliance with the terms and conditions
of this Agreement, (i) all outstanding unvested stock-based awards granted to
the Executive that vest solely based on continued service will immediately vest
in full as of the Separation Date, and (ii) all outstanding unvested stock-based
awards granted to the Executive that vest based on continued service and the
achievement of specified objective performance goals that, in each case, are
scheduled to vest in accordance with their original vesting schedule by the two
(2)-year anniversary of the Separation Date will not vest in full, but will
remain outstanding and become vested or be forfeited at such time(s) as provided
in accordance with the terms and conditions of the applicable award agreement
based on actual achievement of the performance goals applicable for purposes of
vesting such awards. Any other outstanding unvested stock-based awards granted
to the Executive shall be canceled as of the Separation Date. The Executive’s
outstanding stock-based awards shall be treated in the same manner as those held
by other Company senior executives in the event of a Change in Control of the
Company, and, any performance goals applicable to any such awards shall be
adjusted in the same manner as such goals are adjusted for other Company senior
executives in the event of any events resulting in adjustments to such
performance goals. For the avoidance of doubt, solely the following outstanding
stock-based awards shall be subject to vesting under this provision as set forth
below:
Immediate Vesting Following Separation Date
Original Grant Date
Scheduled Vesting Date
Total RSUs
3/1/17
3/1/2020
21,312
3/15/18
15,052 on 3/15/2020
15,052 on 3/15/2021
30,104
3/15/19
23,358 on 3/15/20
23,358 on 3/15/21
23,359 on 3/15/22
70,075



Awards to Remain Outstanding And Vest/Forfeit Based on Achievement of
Performance
Original Grant Date
Scheduled Vesting Date
PSUs
3/1/17
3/1/20
95,902
3/15/18
3/15/21
67,734





3

--------------------------------------------------------------------------------




(e)    Payments due to the Executive under this Section 2 shall be in lieu of
any other severance benefits otherwise payable to the Executive under the
Employment Agreement or any severance plan or policy of the Company or its
affiliates.
3.    Continuation of Health Benefits and Perquisites.
(a)    Provided that the Second Release Effective Date occurs, and subject to
the Executive’s compliance with the terms and conditions of this Agreement, the
Executive shall be entitled to continued access to company car usage and
financial planning expense reimbursements in accordance with Company policy and
as provided below. For the avoidance of doubt:
(i)    Financial Planning. The Executive shall be entitled to continued access
to financial planning benefits for a period of two years following the
Separation Date (the “Continuation Period”), which shall include tax
preparation.
(ii)    Company Car Usage. The Executive’s entitlement to continued access to
company car usage shall include: (1) a $20,000 per annum stipend payable on a
bi-weekly basis during the Continuation Period; (2) continued participation in
the Company’s other company car programs, which do not result in any incremental
cost to the Company, on the terms and conditions related to such programs, until
such time as the Executive’s cars included in such programs as of the Separation
Date are sold or otherwise removed from such programs; and (3) car rental and
other benefits on a basis no less favorable than as provided to any other former
executive of the Company; it being understood that such car rental benefits
shall be principally for personal use and booked through the Company’s
Chairman’s Club (or any higher level of future ABG program).
(iii)    Accountants. The Company shall continue to cause Price Waterhouse to
(x) handle, at the Company’s expense (and on a tax-reimbursed basis to the
Executive), any audits related to federal taxes or to states with respect to
which the Executive is required to report income from the Company or related to
the UK (as a result of the Executive performing services in the UK for the
Company), and (y) file foreign bank account documents for the remainder of the
executive’s tenure as Chief Executive Officer.
(b)    Executive (and his spouse, including following the Executive’s death)
shall remain eligible to continue to participate in Company-sponsored health,
vision and dental plans (as they may be modified from time to time with respect
to all senior executive officers) until the Executive (or his spouse, as
applicable) becomes eligible for coverage under Medicare or any other
government-sponsored medical insurance plan which is a replacement for Medicare
or until the Executive becomes eligible for comparable coverage under the
medical plans of a subsequent employer, if earlier (the “Continuation of Health
Benefits


4

--------------------------------------------------------------------------------




Period”). The Executive shall be required to make contributions for health plan
participation during the Continuation of Health Benefits Period that are
substantially equal to the contributions required of active employed executives
of the Company. If Executive is not permitted to be covered under the Company’s
plans for the entire Continuation of Health Benefits Period, the Company will be
permitted to alter the manner in which health benefits are provided to the
Executive pursuant to this Section 3(b); provided the after-tax cost to the
Executive of such benefits shall not be greater than the cost applicable to
active employed executives of the Company (and the coverage for Executive (and
his spouse) shall not be less favorable than the coverage applicable to active
employed executives of the Company (and their spouses)).
(c)    Outplacement services offered to other salaried employees who are
terminated by the Company shall be made available to the Executive, upon
request, for a period of up to one year following the Separation Date on a basis
no less favorable than as provided to any other similarly situated executive of
the Company; it being understood that any type of coaching will not be covered
by this provision.
(d)    Provided that the Second Release Effective Date occurs, and subject to
the Executive’s compliance with the terms and conditions of this Agreement, the
Executive shall be entitled to retain the Executive’s Company-issued iPhone and
iPad, subject to the Company’s verification that the Executive has removed all
confidential information from those devices within five days of the Separation
Date and provided that from and after the Separation Date, the Company shall
have no responsibility to maintain, extend or bear any financial responsibility
for any phone, data or other plan for any such device.
4.    Consulting. The Company shall retain the Executive pursuant to the terms
of this Agreement, and the Executive shall provide counsel and advice to the
Company and the Executive’s successor as Chief Executive Officer of the Company
as may be reasonably requested from time to time and solely with respect to
matters relevant to such successor as the Chief Executive Officer of the
Company, for a one-year term commencing on the Separation Date and ending on the
one-year anniversary of the Separation Date. Notwithstanding the foregoing, the
Executive or the Company may terminate the consulting arrangement hereunder at
any time and for any reason (or no reason) during the Consulting Period (as
defined below) by providing the other party with at least thirty (30) days’
advance written notice of such termination, provided, however, if the Company
terminates the Consulting Period for any reason other than for “Cause” (as
defined in the Employment Agreement) or the Consulting Period terminates as a
result of the Executive’s death or “Disability” (as defined in the Employment
Agreement), subject to the Executive’s (or his estate’s) timely execution and
non-revocation of a release of claims substantially in the form as set forth in
Section 6 of this Agreement, the Company shall pay to the Executive (or his
estate) any theretofore unpaid portion of the Consulting Fee no later than
thirty days following the date of such termination. The period of time between
the Separation Date and the termination of the Executive’s service relationship
with the Company hereunder shall be referred to herein as the “Consulting
Period.”


5

--------------------------------------------------------------------------------




The parties hereby acknowledge that the Executive’s employment relationship with
the Company shall terminate for all purposes on the Separation Date. The parties
hereto reasonably anticipate that the level of bona fide services that the
Executive is to perform during the Consulting Period will not exceed more than
20% of the average level of bona fide services that the Executive performed for
the Company and its subsidiaries over the immediately preceding 36-month period,
and are not otherwise expected to exceed ten (10) hours per week. The Executive
may engage in other employment or services during the Consulting Period so long
as the Executive is not in violation of Section VIII of the Employment Agreement
(and, consistent with the terms of Section VIII of the Employment Agreement,
informs the Chief HR Officer of the Company prior to commencing any such
employment or other services). During the Consulting Period, the Company shall
pay the Executive a monthly retainer based on a rate of $1,000,000 per annum
(the “Consulting Fees”), payable in cash on a monthly basis on the last business
day of each month during the Consulting Period. In addition, during the
Consulting Period, the Company shall upon presentation of appropriate
documentation, reimburse the Executive, in accordance with the Company’s expense
reimbursement policy, for all reasonable business expenses approved in advance
by the Company in its discretion.
5.    No Other Compensation. The Executive acknowledges and agrees that the
payments provided pursuant to this Agreement are in full discharge of any and
all liabilities and obligations of the Company and its affiliates to the
Executive, monetarily or with respect to employee benefits or otherwise,
including, but not limited to, any and all obligations arising under the
Employment Agreement, any alleged written or oral employment agreement, policy,
plan or procedure of the Company and its affiliates and/or any alleged
understanding or arrangement between the Executive and the Company.
6.    Release.
(a)    In consideration for the payment and benefits to be provided to the
Executive pursuant to this Agreement, the Executive, for the Executive and for
the Executive’s heirs, executors, administrators, trustees, legal
representatives and assigns, forever release and discharge the Company and its
past, present and future parent entities, subsidiaries, divisions, affiliates
and related entities, successors and assigns, assets, employee benefit plans or
funds, and any of its or their respective past, present and/or future directors,
managers, officers, fiduciaries, attorneys, agents, trustees, administrators,
employees and assigns, whether acting on behalf of the Company and its
affiliates or in their individual capacities (collectively, the “Released
Parties”) to the extent provided below.
(b)    Except as provided in Sections 6(d) and 6(e) below and except for the
provisions of the Employment Agreement which expressly survive the termination
of the Executive’s employment with the Company, the Executive knowingly and
voluntarily (for himself, his heirs, executors, administrators, trustees, legal
representatives and assigns) releases and forever discharges the Company and the
other Released Parties from any and


6

--------------------------------------------------------------------------------




all claims, suits, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date that this Agreement becomes effective and
enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which the Executive, his spouse, or any
of his heirs, executors, administrators, trustees, legal representatives or
assigns, may have, (i) from the beginning of time through the date upon which
the Executive signs this Agreement and/or re-executes this Agreement (as
applicable), (ii) which arise out of or are connected with his employment with
the Company through the date upon which the Executive signs this Agreement
and/or re-executes this Agreement (as applicable), (iii) which arise out of or
are connected with his separation or termination from the Company no later than
the Separation Date; and/or (iv) which arise out of or connected with any
agreement with any Released Parties and/or any other awards, policies, plans,
programs or practices of the Released Parties that may apply to Executive or in
which Executive may participate, other than as set forth in this Agreement, and,
in each case, through the date upon which the Executive signs this Agreement
and/or re-executes this Agreement (as applicable), including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
(c)    The Executive represents that the Executive has made no assignment or
transfer of any right, Claims, demand, cause of action, or other matter covered
by Section 6(b) above.
(d)    The Executive agrees that this Agreement does not waive or release any
rights or Claims that the Executive may have under the Age Discrimination in
Employment Act of 1967 which arise after the date the Executive executes this
Agreement or re-executes it (as applicable); provided, however, that the parties
have agreed that the Executive’s employment with the Company is terminating no
later than the Separation Date. The Executive acknowledges and agrees that the
Executive’s separation from employment with


7

--------------------------------------------------------------------------------




the Company is in compliance with the terms of the Employment Agreement and
shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967).
(e)    Notwithstanding the above, the Executive further acknowledges that the
Executive is not waiving and is not being required to waive any right that
cannot be waived by private agreement under applicable law, including the right
to file an administrative charge or participate in an administrative
investigation or proceeding with the Equal Employment Opportunity Commission or
similar state agency; provided, however, that the Executive disclaims and waives
any right to share or participate in any monetary award resulting from the
prosecution of such discrimination charge or investigation or proceeding and
represents and warrants that Executive is not aware of any matter that would
give rise to such a charge, investigation or proceeding. Additionally,
notwithstanding anything to the contrary in this Agreement, the Executive
retains and is not waiving (i) any rights to which the Executive is entitled
under Sections 2, 3 or 4 of this Agreement, (ii) any claim or right relating to
or under the Company’s directors’ and officers’ liability insurance coverage or
any right of indemnification under the Company’s organizational documents, the
Employment Agreement or otherwise, (iii) the Executive’s rights as an equity or
security holder in the Company or its affiliates, (iv) the Executive’s rights
under the Company’s deferred compensation plan and/or (v) the Executive’s rights
to vested benefits, including the Executive’s benefits under the Company’s 401K
Plan.
(f)    In signing this Agreement, the Executive acknowledges and intends that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. The Executive expressly consents that this Agreement shall
be given full force and effect according to each and all of its express terms
and provisions. The Executive acknowledges and agrees that this waiver is an
essential and material term of this Agreement and that without such waiver the
Company would not have agreed to the terms of this Agreement.
(g)    The Executive further agrees that in the event the Executive should bring
a Claim seeking damages against the Company, or in the event the Executive
should seek to recover against the Company in any Claim brought by a
governmental agency on the Executive’s behalf, this Agreement shall serve as a
complete defense to such Claims to the maximum extent permitted by law. The
Executive further agrees that he is not aware of any pending claim of the type
described in Section 6(b) above as of the execution of this Agreement.
(h)    The Executive agrees that neither this Agreement, nor the furnishing of
the consideration for this Agreement, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or the Executive of any
improper or unlawful conduct.


8

--------------------------------------------------------------------------------




(i)    Nothing in this Agreement or any other policies of the Company shall
prohibit or restrict the Executive or his attorneys from: (x) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Agreement, or as required by law
or legal process, including with respect to possible violations of law; (y)
participating, cooperating, or testifying in any action, investigation, or
proceeding with, or providing information to, any governmental agency or
legislative body, any self-regulatory organization, and/or pursuant to the
Sarbanes-Oxley Act; or (z) accepting any U.S. Securities and Exchange Commission
awards. In addition, nothing in this Agreement prohibits or restricts the
Executive from initiating communications with, or responding to any inquiry
from, any regulatory or supervisory authority regarding any good faith concerns
about possible violations of law or regulation. The parties acknowledge and
agree that, in connection with the Executive’s separation from the Company, the
Company has requested that he fully and truthfully disclose to the Company any
violations of law or regulatory requirements, or material breaches of contract
by the Company or any of the other Released Parties, about which he is aware or
believes in good faith to have occurred. The Executive hereby confirms that he
has disclosed all such instances (if any).
(j)    The Executive acknowledges that he may hereafter discover claims or facts
in addition to or different than those which the Executive now knows or believes
to exist with respect to the subject matter of the release set forth in Section
6(b) above and which, if known or suspected at the time of entering into this
Agreement, may have materially affected this Agreement and the Executive’s
decision to enter into it.
(k)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of this
Agreement after the date upon which the Executive signs this Agreement or
re-executes this Agreement (as applicable).
7.    Return of Company Property. All correspondence, records, documents,
software, promotional materials, and other Company property (other than as
provided under Section 3), including all copies, which came into the Executive’s
possession by, through or in the course of Executive’s employment, regardless of
the source and whether created by the Executive, are the sole and exclusive
property of the Company, and immediately upon the Separation Date, or any time
at the Company’s request, the Executive shall return to the Company all such
property of the Company. Notwithstanding the foregoing, the Executive may retain
his contacts and calendar.
8.    Publicity. The Executive shall not issue, without consent of the Company,
any press release or make any public announcement with respect to this
Agreement. Following the effective date of this Agreement and regardless of any
dispute that may arise in the future, (a) the Executive agrees that he will not
disparage, criticize or make statements which are negative, detrimental or
injurious to the Company to any individual, company or client, including within
the Company and (b) the Company agrees that it will instruct its executive
officers and the members of the Board not


9

--------------------------------------------------------------------------------




to disparage, criticize or make statements which are negative, detrimental or
injurious to the Executive and it shall not make any official statements which
disparage, criticize or are negative, detrimental or injurious to the Executive.
The provisions in the immediately preceding sentence shall not be violated by
truthful statements in response to or in connection with legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
or to rebut inaccurate or false statements made by the Executive or by the
Company (or any of its executive officers or members of the Board), and the
foregoing limitation on executive officers or the members of the Board shall not
be violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to the Company.
9.    No Assignments; Binding Effect. Except as provided in this Section 9, no
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. The Company shall
assign this Agreement to any successor to all or substantially all of the
operations and/or assets of the Company. As used in this Agreement, the term
“Company” shall mean the Company and any successor to its operations and/or
assets, which assumes and agrees to perform the duties and obligations of the
Company under this Agreement by operation of law or otherwise. This Agreement is
binding upon, and shall inure to the benefit of, the parties and their
respective heirs, executors and administrators (including the Executive’s
estate, in the event of the Executive’s death), and their respective permitted
successors and assigns.
10.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New Jersey, without giving
effect to the principles of conflicts of law thereof.
11.    Arbitration.
(a)    Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VIII of the
Employment Agreement for which the Company may, but shall not be required to,
seek injunctive relief) shall be finally settled by binding arbitration in
accordance with the Federal Arbitration Act (or if not applicable, the
applicable state arbitration law) as follows: Any party who is aggrieved shall
deliver a notice to the other party setting forth the specific points in
dispute. Any points remaining in dispute twenty (20) days after the giving of
such notice may be submitted to arbitration in New York, New York, to the
American Arbitration Association, before a single arbitrator appointed in
accordance with the arbitration rules of the American Arbitration Association,
modified only as herein expressly provided. After the aforesaid twenty (20)
days, either party, upon ten (10) days’ notice to the other, may so submit the
points in dispute to arbitration. The arbitrator may enter a default decision
against any party who fails to participate in the arbitration proceedings.


10

--------------------------------------------------------------------------------




(b)    The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.
(c)    Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys’ fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.
(d)    The parties agree that this Section 11 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 11 shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
(e)    The parties shall keep confidential, and shall not disclose to any
person, except to their respective counsel and as may be required by law or
valid subpoena, the existence of any controversy hereunder, the referral of any
such controversy to arbitration or the status or resolution thereof, provided,
however, that the Executive may also disclose such information to his immediate
family and tax and financial advisors.
12.    Entire Agreement; Restrictive and Other Covenants.
(a)    The Executive understands that this Agreement, all relevant plans
referred to herein and the sections of the Employment Agreement that survive
termination, including Section IX thereof, constitute the complete understanding
between the Company and the Executive, and, except as specifically provided
herein, supersedes any and all agreements, understandings, and discussions,
whether written or oral, between the Executive and any of the Released Parties.
No other promises or agreements shall be binding unless in writing and signed by
both the Company and the Executive.
(b)    Notwithstanding the foregoing, Sections VIII and IX of the Employment
Agreement shall survive in accordance with their terms. For the avoidance of
doubt, Executive agrees to comply at all times with Section VIII of the
Employment Agreement (it being understood that, for the avoidance of doubt, all
post-employment restrictive covenant periods in such Section VIII shall begin to
run from and after the Separation Date, rather than from and after the end of
the Consulting Period, and that, consistent with the terms of Section VIII of
the Employment Agreement, informs the Chief HR Officer of the


11

--------------------------------------------------------------------------------




Company prior to commencing any employment or other services during the
post-employment restrictive covenant periods in such Section VIII).
13.    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered to the
Company or received by electronic mail as provided below. Such notices, demands
and other communications shall be addressed to the Executive at his last known
address on the books of the Company or, in the case of the Company, to it at its
principal place of business, attention General Counsel,
michael.tucker@avisbudget.com, or to such other address as either party may
specify by notice to the other actually received.
14.    Miscellaneous. This Agreement is not intended, and shall not be
construed, as an admission that any of the Released Parties has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against the Executive.
Should any provision of this Agreement require interpretation or construction,
it is agreed by the parties that the entity interpreting or constructing this
Agreement shall not apply a presumption against one party by reason of the rule
of construction that a document is to be construed more strictly against the
party who prepared the document. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Neither party shall be deemed to have made any
admission of wrongdoing as a result of executing this Agreement.
15.    Tax Matters; Authorized or Required Deductions; Independent Contractor
Status. The Company may withhold from any and all amounts payable to the
Executive under this Agreement such federal, state or local taxes as may be
required to be withheld pursuant to any applicable law or regulation and any
authorized or required reductions. The intent of the Parties is that payment and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder (“Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. The Executive
acknowledges and agrees that during the Consulting Period the Executive’s status
at all times shall be that of an independent contractor. The parties hereby
acknowledge and agree that all Consulting Fees paid pursuant to Section 4 hereof
shall represent fees for services as an independent contractor, and shall
therefor be paid without any deductions or withholdings taken therefrom for
taxes or for any other purpose. The Executive further acknowledges that the
Company makes no warranties as to any tax consequences regarding payment of such
fees, and specifically agrees that the determination of any tax liability or
other consequences of any payment made hereunder is the Executive’s sole and
complete responsibility and that the Executive will pay all taxes, if any,
assessed on such payments under the applicable laws of any Federal, state, local
or other jurisdiction and, to the extent not so paid, will indemnify the Company
for any taxes so assessed against the Company. The Executive also agrees that
during the Consulting Period, the Executive shall not be eligible to participate
in any of the employee benefit plans or


12

--------------------------------------------------------------------------------




arrangements of the Company except as expressly provided herein. Any
reimbursements required to be made by the Company to the Executive under this
Agreement shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred and shall not be subject to
liquidation or exchange for another benefit. In addition, in no event shall the
amount of expenses eligible for reimbursement in one calendar year affect the
amount of expenses eligible for reimbursement in any other calendar year.
16.    Executive Acknowledgements. The Executive acknowledges that the
Executive: (a) has carefully read this Agreement in its entirety; (b) has had an
opportunity to consider this Agreement for twenty-one (21) days; (c) fully
understands the significance of all of the terms and conditions of this
Agreement and has discussed them with the Executive’s independent legal counsel,
or has had a reasonable opportunity to do so; and (d) is entering into this
Agreement, knowingly, freely and voluntarily in exchange for good and valuable
consideration to which the Executive would not be entitled in the absence of
executing and not revoking this Agreement.
17.    Initial Consideration and Revocation Period; Effectiveness. The Executive
understands that the Executive will have twenty-one (21) days from the date of
receipt of this Agreement to consider the terms and conditions of this
Agreement. The Executive understands that the Executive may execute this
Agreement less than twenty-one (21) days from its receipt from the Company, but
agrees that such execution will represent the Executive’s knowing waiver of such
consideration period. The Executive may accept this Agreement by signing it and
returning it to the Human Resources department, attention Ned Linnen, within
such twenty-one (21) day period. After executing this Agreement, the Executive
shall have seven (7) days (the “Revocation Period”) to revoke this Agreement by
indicating the Executive’s desire to do so in writing delivered to the Human
Resources department by no later than the seventh (7th) day after the date that
the Executive signs this Agreement. The effective date of this Agreement shall
be the eighth (8th) day after the Executive signs this Agreement. In the event
that the Executive does not accept this Agreement as set forth above, or in the
event that the Executive revokes this Agreement during the Revocation Period,
this Agreement shall be deemed automatically null and void.
18.    Re-Execution of Agreement. The Company’s obligations under Sections 2(b),
2(c) and 2(d) and Section 3 of this Agreement are strictly contingent upon the
Executive’s re-execution and non-revocation of this Agreement within twenty-one
(21) days following the Separation Date. The date of the Executive’s
re-execution of this Agreement is referred to herein as the “Re-Execution Date”.
By re-executing this Agreement, the Executive advances to the Re-Execution Date
Executive’s general waiver and release of all Claims against the Released
Parties and the other covenants set forth in Section 6 of this Agreement. The
Executive shall have seven (7) calendar days from the Re-Execution Date to
revoke his re-execution of this Agreement by indicating the Executive’s desire
to do so in writing delivered to the Human Resources department by no later than
the seventh (7th) day after the Re-Execution Date. In the event of no revocation
by the Executive, the date of the releases and covenants set forth in Section 6
of this Agreement shall be advanced through the Re-Execution Date on the eighth
(8th) day after the Re-Execution Date (the “Second


13

--------------------------------------------------------------------------------




Release Effective Date”). In the event of such revocation by the Executive, the
date of the releases and covenants set forth in Section 6 of this Agreement
shall not be advanced, but shall remain effective up to and including the date
upon which Executive originally signs this Agreement and the Company shall not
be obligated to provide the consideration in Section 2(b)-(d) and Section 3 of
this Agreement.
19.    Third Party Beneficiaries. The Released Parties are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Released Parties hereunder. Except and to the extent set forth in the
preceding sentence and as otherwise set forth in this Agreement, this Agreement
is not intended for the benefit of any person other than the parties hereto, and
no such other person or entity shall be deemed to be a third party-beneficiary
hereof. Without limiting the generality of the foregoing, it is not the
intention of the Company to establish any policy, procedure, course of dealing,
or plan of general application for the benefit of or otherwise in respect of any
other employee, officer, director, or stockholder, irrespective of any
similarity between any contract, agreement, commitment, or understanding between
the Company and such other employee, officer, director, or stockholder, on the
one hand, and any contract, agreement, commitment, or understanding between the
Company and the Executive, on the other hand, and irrespective of any similarity
in facts or circumstances involving such other employee, officer, director, or
stockholder, on the one hand, and the Executive, on the other hand.
20.    Legal Fees Incurred in Negotiating the Agreement. The Company shall pay
or the Executive shall be reimbursed for the Executive’s reasonable legal fees
incurred in connection with the negotiation and drafting of this Agreement, up
to a maximum of $25,000, provided that any such payment shall be made on or
before March 15, 2020.
21.    Counterpart Agreements. This Agreement may be signed in counterparts, and
by facsimile or e-mail transmission, all of which shall be considered as
original documents and which together shall constitute one and the same
agreement.




14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Consulting Agreement as of the date set forth below.

AVIS BUDGET GROUP, INC.
 
By: /s/ Edward P. Linnen  
Name: Edward P. Linnen
Title: Chief Human Resources Officer
Dated: May 26, 2019
EXECUTIVE
/s/ Larry D. De Shon
Print Name: Larry D. De Shon
Dated: May 26, 2019
RE-EXECUTED (ON OR FOLLOWING
THE SEPARATION DATE)
________________________________
Print Name: Larry D. De Shon
Dated: _______,__ 20__






